Citation Nr: 0522110	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  04-13 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a skin disorder on a direct basis and as 
secondary to in-service exposure to herbicides.  

2.  Entitlement to service connection for hepatitis C.  

3.  Whether the appeal of the denial of a finding of clear 
and unmistakable error in August 14, 1981; February 4, 1988; 
and April 11, 1988 rating decisions which failed to award a 
total schedular evaluation for service-connected 
post-traumatic stress disorder was timely perfected.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1965 
to February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two decisions of the Department of 
Veterans Affairs Regional Office (RO) in Roanoke, Virginia.  
Specifically, by an April 2003 rating action, the Oakland RO 
denied service connection for hepatitis C and also determined 
that new and material evidence sufficient to reopen the 
previously denied claim of entitlement to service connection 
for a skin disorder on a direct basis and as secondary to 
in-service exposure to herbicides had not been received.  In 
addition, in July 2003, the Oakland RO notified the veteran 
that he had not perfected a timely appeal with respect to the 
denial of a finding of clear and unmistakable error (CUE) in 
August 14, 1981; February 4, 1988; and April 11, 1988 rating 
decisions which had failed to award a total schedular 
evaluation for service-connected post-traumatic stress 
disorder (PTSD).  

According to a VA Form 21-22, Appointment Of Veterans Service 
Organization As Claimant's Representative, which is included 
in the claims folder, the veteran appointed the California 
Department of Veterans Affairs as his representative in 
August 2001.  Thereafter, during the current appeal, and 
specifically in July 2003, the veteran's claims folder was 
transferred from the RO in Oakland, California to the RO in 
Roanoke, Virginia due to a change in his residential address.  

In a January 2004 letter, the veteran's representative 
informed him that the service organization would be unable to 
fulfill its duties as his representative by traveling to 
Virginia to represent him at the personal hearing that he had 
requested.  In addition, the representative notified the 
veteran that the service organization would be "ineffective 
[in] doing long-range representation even by correspondence 
since . . . [they] do not have access to . . . [his] VA claim 
folder."  This representative recommended to the veteran 
that he "seek representation by one of the national service 
organizations located at the Roanoke RO.  

Furthermore, in a March 2004 letter in which the Roanoke RO 
informed the veteran of the scheduling of his personal 
hearing, the agency also explained to him that his designated 
service organization does not have representatives located at 
the Roanoke RO.  The Roanoke RO notified the veteran that he 
could contact his representative on his own and request that 
they attend the scheduled hearing in Virginia or he could 
appoint a new service organization which has representatives 
located at the Roanoke RO.  

A complete and thorough review of the claims folder indicates 
that the veteran has failed to respond to the recommendations 
made by his representative in the January 2004 letter or to 
those made by the Roanoke RO in the March 2004 letter.  
Consequently, the Board will proceed to address the issues 
currently on appeal.  

As the Board will discuss in the following decision, the 
veteran has effectively withdrawn his appeal concerning his 
hepatitis C and skin disorder claims.  The Board acknowledges 
that, thereafter at the personal hearing conducted at the RO 
before the underlying Veteran Laws Judge in March 2004, the 
veteran presented testimony regarding both of these claims.  
See, hearing transcript (T.) at 2-11.  At that time, he also 
submitted medical statements in which treating VA physicians 
discussed his hepatitis C and skin condition.  The Board 
construes the veteran's March 2004 testimony, as well as the 
medical evidence that he submitted at the personal hearing, 
as an attempt to reopen his previously denied hepatitis C and 
skin disorder claims.  As such, the Board refers the issues 
of whether new and material evidence has been received 
sufficient to reopen previously denied claims for service 
connection for hepatitis C and for a skin disorder on a 
direct basis and as secondary to in-service herbicide 
exposure to the RO for appropriate action.  

Additionally, as the Board will discuss in the following 
decision, the veteran has not perfected a timely appeal with 
respect to the denial of a finding of CUE in August 14, 1981; 
February 4, 1988; and April 11, 1988 rating decisions which 
had failed to award a total schedular evaluation for 
service-connected PTSD.  However, throughout the current 
appeal, the veteran has expressed his desire to pursue a 
claim for an effective date earlier than April 27, 1993 for 
the grant of a total schedular rating for his 
service-connected PTSD.  See, e.g., T. at 12-19.  This 
earlier effective date issue, which has not been adjudicated 
by the RO, is referred to the agency for appropriate action.  


FINDINGS OF FACT

1.  The February 2004 statement reflects the veteran's desire 
to withdraw his appeal of his claim for service connection 
for hepatitis C as well as his petition to reopen his 
previously denied claim for service connection for a skin 
disorder on a direct basis and as secondary to in-service 
herbicide exposure.  

2.  By a December 19, 2001, rating action, the RO in San 
Diego, California denied the issue of entitlement to a 
finding of CUE in August 14, 1981; February 4, 1988; and 
April 11, 1988 rating decisions which had failed to grant a 
total schedular evaluation for the service-connected PTSD.  
By a letter dated on December 20, 2001, the RO in Oakland, 
California notified the veteran of this decision and of his 
procedural and appellate rights.  

3.  On January 18, 2002, the RO in Oakland, California 
received a notice of disagreement (NOD) in which the veteran 
expressed disagreement with the denial of his CUE claim.  

4.  On October 24, 2002, the RO issued a statement of the 
case (SOC) which addressed the CUE issue.  

5.  On January 14, 2003, the RO received from the veteran a 
VA Form 9, Appeal To Board Of Veterans' Appeals (Form 9) in 
which he expressed his continued desire to pursue his CUE 
claim.  In this document, the veteran provided specific 
allegations of error in fact and law in the RO's denial of 
the CUE issue.  

6.  The veteran did not file a timely substantive appeal 
within 60-days from issuance of the SOC or within one year of 
notification of the denial of his CUE claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal, to 
include the issues of entitlement to service connection for 
hepatitis C and whether new and material evidence has been 
received sufficient to reopen a claim for service connection 
for a skin disorder on a direct basis and as secondary to 
in-service herbicide exposure, by the veteran have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.204 (2004).  

2.  The veteran did not perfect a timely appeal of the RO's 
December 19, 2001, denial of a finding of CUE in August 14, 
1981; February 4, 1988; and April 11, 1988 rating decisions 
which had failed to grant a total schedular evaluation for 
the service-connected PTSD.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.303, 20.305, 
20.306 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hepatitis C And A Skin Disorder

The veteran perfected an appeal of the April 2003 rating 
decision that denied his claim of entitlement to service 
connection for hepatitis C and his petition to reopen his 
previously denied claim for service connection for a skin 
disorder on a direct basis and as secondary to in-service 
herbicide exposure.  38 C.F.R. § 20.200 (2004).  Thereafter, 
in a statement dated in February 2004 and received at the 
Roanoke RO one week later in the same month, the veteran 
stated that "[a]t this time, . . . [he was] withdrawing the 
issues of service connection for hepatitis C and service 
connection for [a] chronic skin disorder."  

An appeal may be withdrawn in writing at any time before the 
Board renders a decision.  38 C.F.R. § 20.204(b) (2004).  The 
February 2004 statement contains the veteran's clear desire 
to withdraw his hepatitis C and skin claims.  Thus, as the 
veteran has withdrawn these issues, there remain no 
allegations of error of fact or law for appellate 
consideration concerning these claims.  The Board does not 
have jurisdiction to review these issues on appeal, and they 
are dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).  

CUE

An appeal to the Board consists of a timely filed NOD and, 
after an SOC has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. 
§ 20.200 (2004).  An NOD must be filed within one year from 
the date of mailing of the notice of the determination.  
38 U.S.C.A. § 7105(b)(1) (West 2002); see also 38 C.F.R. 
§ 20.201 (2004).  A substantive appeal must be filed within 
60 days from the date the SOC is mailed, or within the 
remainder of the one-year period from the date of mailing of 
the notice of determination, whichever occurs later.  
38 U.S.C.A. § 7105(d)(3) (West 2002) and 38 C.F.R. 
§§ 20.302(b), 20.303 (2004); see also 38 C.F.R. § 20.202 
(2004).  

A substantive appeal consists of a properly completed 
VA Form 9, Appeal to Board of Veterans' Appeals, or 
correspondence containing the necessary information.  
Regardless of the particular form, a substantive appeal must 
"either indicate that the appeal is being perfected as to 
all . . . issues or must specifically identify the issues 
appealed."  38 C.F.R. § 20.202 (2004).  In addition, a 
substantive appeal must "set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or 
determinations, being appealed."  38 C.F.R. § 20.202 (2004); 
see also 38 U.S.C.A. § 7105(d)(3) (West 2002).  

The Board does not have jurisdiction over an issue for which 
an appeal has not been timely perfected.  See 38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993); 
38 C.F.R. §§ 3.104, 3.105 (2004) (in the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of a case); see also YT v. Brown, 9 
Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 
546 (1992).  Cf.  Rowell v. Principi, 4 Vet. App. 9 (1993).  
In short, if a claimant fails to file a substantive appeal in 
a timely manner, "he is statutorily barred from appealing 
the RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  See also, YT v. Brown, 9 Vet.App. 195 (1996); Cuevas 
v. Principi, 3 Vet. App. 542, 546 (1992).  Cf.  Rowell 
v. Principi, 4 Vet. App. 9 (1993).  

In computing the time limit for the filing of a substantive 
appeal, the first day of the specified period is excluded, 
and the last day is included.  38 C.F.R. § 20.305(b) (2004).  
Where the time limit would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding workday is included in the 
computation.  Id.  See 38 C.F.R. § 20.306 (2004).  A 
substantive appeal postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  38 C.F.R. § 20.305(a) (2004).  In the event that the 
postmark is not of record, VA regulations provide that the 
postmark date will be presumed to be five days prior to the 
date of receipt of the document by VA.  Id.  In calculating 
the five-day period, Saturdays, Sundays, and legal holidays 
are excluded.  Id.  

Additionally, VA regulations provide that the period for 
filing a substantive appeal may be extended for good cause.  
38 C.F.R. § 20.303 (2004).  The request for such an extension 
must be in writing and must be made prior to the expiration 
of the time limit for filing which would otherwise apply.  
Id.  

By a December 19, 2001, rating action in the present case, 
the RO in San Diego, California denied the issue of 
entitlement to a finding of CUE in August 14, 1981; 
February 4, 1988; and April 11, 1988 rating decisions which 
had failed to grant a total schedular evaluation for the 
service-connected PTSD.  In a letter dated on December 20, 
2001, the RO in Oakland, California notified the veteran of 
this decision and of his procedural and appellate rights.  

Thereafter, on January 18, 2002, the Oakland RO received an 
NOD in which the veteran expressed disagreement with the 
denial of his CUE claim.  On October 24, 2002, the RO issued 
a SOC which addressed the CUE issue.  However, not until 
January 14, 2003 did the RO receive from the veteran a 
statement (e.g., a Form 9) in which he expressed his 
continued desire to pursue his CUE claim and provided 
specific allegations of error in fact and law in the RO's 
denial of the CUE issue.  

Clearly, the Form 9, which was received at the RO on 
January 14, 2003, was not timely filed.  This document was 
received at the RO more than one year after the December 20, 
2001, notification of the decision and more than 60 days 
after the SOC was furnished to the veteran on October 24, 
2002.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§§ 20.302(b), 20.303 (2004).  Significantly, no other 
document which may be construed as a valid substantive 
appeal, or a valid request for extension of time within which 
to file a substantive appeal, was timely received.  In 
addition, the veteran has simply stated that he believes that 
he had indeed perfected a timely substantive appeal with 
respect to the denial of his CUE claim.  See, e.g., T. at 18.  
At no time during the current appeal has the veteran provided 
specific assertions regarding, for example, the reasons for 
his failure to file a timely substantive appeal.  

Consequently, as the veteran did not perfect a timely appeal 
of the denial of his claim for a finding of CUE in August 14, 
1981; February 4, 1988; and April 11, 1988 rating decisions 
which failed to award a total schedular evaluation for 
service-connected PTSD, the Board must conclude that it does 
not have jurisdiction over this issue.  See 38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993); 
38 C.F.R. §§ 3.104, 3.105 (2004) (in the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of a case); see also YT v. Brown, 9 
Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 
546 (1992).  Cf.  Rowell v. Principi, 4 Vet. App. 9 (1993).  
Further, as the veteran in the present case has failed to 
file a substantive appeal in a timely and adequate manner, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See also, YT 
v. Brown, 9 Vet.App. 195 (1996); Cuevas v. Principi, 3 Vet. 
App. 542, 546 (1992).  Cf.  Rowell v. Principi, 4 Vet. App. 9 
(1993).  


ORDER

The petition to reopen the previously denied claim for 
service connection for a skin disorder on a direct basis and 
as secondary to in-service herbicide exposure is dismissed.  

The issue of entitlement to service connection for 
hepatitis C is dismissed.  

The veteran's claim for a finding that he perfected a timely 
appeal of the denial of a finding of CUE in August 14, 1981; 
February 4, 1988; and April 11, 1988 rating decisions which 
failed to award a total schedular evaluation for 
service-connected PTSD is denied.  



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


